                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

TOTAL QUALITY LOGISTICS, LLC,                   :       Case No. 1:18-cv-68
                                                :
        Plaintiff,                              :       Judge Susan J. Dlott
                                                :
   v.                                           :       ORDER AWARDING ATTORNEYS’
                                                :       FEES AND DENYING AS MOOT
LOGISTIC DYNAMICS, INC.                         :       DEFENDANT’S MOTION FOR
                                                :       SUMMARY JUDGMENT
        Defendant.                              :

         This matter is before the Court on Plaintiff’s Motion Objecting to Portions of Logistic

Dynamics, Inc.’s (“LCI”) Submission for Attorneys’ Fees (Doc. 57). Defendant LDI responded

to Plaintiff Total Quality Logistics’ (“TQL”) objections (Doc. 58), to which Plaintiff replied

(Doc. 59). This matter is now ripe for adjudication.

         Previously, TQL moved to dismiss this matter without prejudice, and LDI moved for

summary judgment. As part of the Order resolving those motions (Doc. 54), the Court offered

TQL the following options: (1) pay LDI’s costs and fees in an amount to be determined by the

Court after review of LDI’s itemized billing records, but not to exceed $42,862.10; or (2) reject

the conditional dismissal without prejudice and file a response to Defendant’s Motion for

Summary Judgment.

         TQL elected to dismiss this matter without prejudice and pay LDI’s costs and fees in an

amount to be determined by the Court in an amount not to exceed $42,862.10. (Doc. 56.)

Accordingly, LDI’s Motion for Summary Judgment (Doc. 45) will be DENIED AS MOOT. In

addition, for the reasons stated below, TQL will pay LDI costs and fees in the amount of

$36,032.43.




                                                    1
       I.      TQL’S OBJECTIONS

       LDI requested $42,829.97 for attorneys’ fees and costs. TQL contends that amount

should be reduced by $33,608.34 for work that can be used in other pending or future litigation

and by $1,855.26 for “unidentifiable, unnecessary and unreasonable” work. (Doc. 57 at PageID

789.) According to TQL, then, the Court should allow only $7,366.37 in fees and costs. (Doc.

57 at PageID 781.) The Court will address TQL’s objections individually.

       A. Work Which Can Be Reused in Subsequent or Related Litigation

       As fully discussed in the Court’s prior Order (Doc. 54), where a Court concludes that a

dismissal without prejudice is appropriate under Rule 41(a)(2), it may elect to condition such

dismissal “on terms [it] considers proper.” Fed. R. Civ. P. 41(a)(2). As Rule 41(a)(2) exists to

protect a defendant from unfair treatment, conditions imposed should be designed “to alleviate

the harm caused to the defendant by the dismissal.” Walther v. Florida Tile, Inc., No. 18-3747,

2019 WL 2394235, at *6 (6th Cir. June 6, 2019) (quoting Bridgeport Music, Inc. v. Universal-

MCA Music Publ’g, Inc., 481 F.3d 926, 931 (6th Cir. 2007) (“Bridgeport I”)).

       Rule 41(a)(2) conditions often require the plaintiff to reimburse the defendant for the

costs and attorneys’ fees incurred in defending the action the plaintiff seeks to dismiss

voluntarily. Bridgeport Music, Inc. v. Universal-MCA Music Pub., Inc., 583 F.3d 948, 954 (6th

Cir. 2009) (“Bridgeport II”). The payment of fees, however, should be limited to that work

which cannot be reused in subsequent or related litigation. Spar Gas, Inc. v. AP Propane, Inc., 56

F.3d 65 (Table), 1995 WL 313732, at *1 (6th Cir. May 22, 1995).

       In the case at bar, TQL contends that $33,608.34 of LDI’s $42,829.97 request is

attributable to work which can be reused in subsequent or related litigation and, therefore, must

be excluded from LDI’s Rule 41(a)(2) reimbursement. (Doc. 57 at PageID 784.) TQL divided



                                                 2
the fees to which it objects into six sub-categories: (1) time spent on other pending cases; (2)

research that can be used in future or related litigation; (3) motions to dismiss that can be used in

future or related litigation; (4) fact investigation that can be used in future or related litigation;

(5) motions for summary judgment that can be used in future or related litigation; and (6)

strategic research and planning that can be used in future or related litigation. However, both

TQL and LDI address the fees issues in broad categories rather than by specific entry, thereby

leaving the Court to decipher the billing records with somewhat limited information. On the

record presented, the Court concludes as follows.

                1. Time Spent on Other Pending Cases

        TQL first objects to inclusion of time entries related to other lawsuits. LDI admits that a

clerical error caused inclusion of time entries related to other lawsuits. (Doc. 58 at PageID 916,

n. 1.) However, LDI notes that those time entries are beyond the $42,829.97 it requests.

Accordingly, the Court will exclude those entries from the amount awarded.

                2. Work Useable in Future or Related Litigation

        The Court thoroughly reviewed both the billing entries submitted and TQL’s 27-page list

of entries it contends should be excluded as usable in future or related litigation. The Court

agrees with TQL that much of the legal research conducted in this matter can be reused in related

litigation between these parties. However, the Court agrees with LDI that the work conducted on

fact-specific tasks (including reviewing and drafting documents in this case and communicating

with the client regarding those documents) is not readily reusable in related litigation.

Accordingly, the Court will exclude $2,112.64 in billings that the Court deems useable in related

litigation.




                                                    3
                 3. Rule 30(b)(6) Deposition

        The parties in this case conducted two corporate representative depositions on the same

day at the same place—one for this case and one for TQL v. Hyde & LDI, No. 2018-CVH-01149

(Clermont Cty. C.P.). (Doc. 57 at PageID 781, n. 5.) Because two separate depositions were

conducted, the Court declines TQL’s invitation to deduct all billing entries related to the Rule

30(b)(6) deposition in this matter. However, the Court will deduct the travel time and expenses

billed for that trip because LDI attorneys would have travelled to Cincinnati anyway to conduct

the deposition for the Clermont County case. Accordingly, the Court will deduct $3,318.301

from the total awarded.

        B. Allegedly Unidentifiable, Unnecessary, and Unreasonable Fees

        TQL contends that LDI’s fee should be reduced by $1,855.26 for “unidentifiable,

unnecessary, and unreasonable fees.” (Doc. 57 at PageID 781.) LDI acknowledges that $916.60

should be subtracted from the fee request because a time entry is vague, missing from those

submitted to the Court, or involved a non-compensable clerical task. (Doc. 58 at PageID 922.)

In addition, the Court will reduce the award by an additional $450 for time spent on a motion

that was ultimately withdrawn as violative of the Court’s local rules. (See Id.) Accordingly, the

Court will deduct $1,366.60 from the total awarded.

        II.      CONCLUSION

        Accordingly, the Court GRANTS IN PART Plaintiff TQL’s Motion Requesting

Reduction of Attorneys’ Fees (Doc. 57). In addition, Defendant LDI’s Motion for Summary

Judgment (Doc. 45) is DENIED AS MOOT. The Court awards LDI a total of $36,032.43 in



1
  The Court recognizes that part of this amount was billed for “attendance at TQL’s 30(B) deposition.” (Doc. 57-2
at PageID 870.) However, the amount billed for attendance and the amount billed for travel are not ascertainable
from the billing entries submitted. Therefore, the Court will deduct the entire entry.

                                                        4
attorneys’ fees and costs pursuant to the Court’s prior Order (Doc. 54). This matter is hereby

closed and terminated from the Court’s docket.

       IT IS SO ORDERED.

       Dated: September 9, 2019              S/Susan J. Dlott_______________________
                                             Judge Susan J. Dlott
                                             United States District Court




                                                 5
